


EXHIBIT 10.50
RESTRICTED STOCK UNIT AWARD AGREEMENT
AMENDED AND RESTATED 2013 STOCK AWARD AND INCENTIVE PLAN
1.
Restricted Stock Units Award. Medtronic plc, an Irish public limited company
(the “Company”), hereby awards to the individual named above Restricted Stock
Units, in the number and on the Grant Date as each is set forth above. The
Restricted Stock Units represent the right to receive ordinary shares of the
Company, par value $0.0001 per share (the “Shares”), subject to the
restrictions, limitations, and conditions contained in this Restricted Stock
Unit Award Agreement (the “Agreement”) and in the Medtronic plc Amended and
Restated 2013 Stock Award and Incentive Plan (the “Plan”). Unless otherwise
defined in the Agreement, a capitalized term in the Agreement will have the same
meaning as in the Plan. In the event of any inconsistency between the terms of
the Agreement and the Plan, the terms of the Plan will govern.



2.
Vesting & Distribution. The Restricted Stock Units will vest
                    . The Company will issue to you a number of Shares equal to
the number of your vested Restricted Stock Units (including any dividend
equivalents described in Section 5, below)                     , provided that
you have not incurred a Termination of Employment during the period beginning on
the Grant Date and ending on the vesting date (the “Restricted Period”).
Notwithstanding the preceding sentence, if you incur a Termination of Employment
during the Restricted Period as a result of your death, Disability or
Retirement,                      the Company will issue you a number of Shares
equal to the number of your vested Restricted Stock Units (including any
dividend equivalents described in Section 5, below)                     . Upon
your Termination of Employment during the Restricted Period for any reason other
than death, Disability or Retirement, the Restricted Stock Units will
automatically be forfeited in full and canceled by the Company as of 11:00 p.m.
CT (midnight ET) on the date of such Termination of Employment. For purposes of
this Agreement, the terms “Disability” and “Retirement” shall have the meanings
ascribed to those terms under any retirement plan of the Company which is
qualified under Section 401 of the Code (which currently provides for retirement
on or after age 55, provided you have been employed by the Company and/or one or
more Affiliates for at least ten years, or retirement on or after age 62), or
under any disability or retirement plan of the Company or any Affiliate
applicable to you due to employment by a non−U.S. Affiliate or employment in a
non−U.S. location, or as otherwise determined by the Committee.



3.
Forfeiture. If you have received or are entitled to receive delivery of Shares
as a result of this Agreement within the period beginning six months prior to
the date of your Termination of Employment and ending twelve months following
the date of your Termination of Employment, the Company, in its sole discretion,
may require you to return or forfeit the cash and/or Shares received or
receivable with respect to this Restricted Stock Units award, in the event that
you engage in any of the following activities:



a.
performing services for or on behalf of any competitor of, or competing with,
the Company or any Affiliate, within six months of the date of your Termination
of Employment;



b.
unauthorized disclosure of material proprietary information of the Company or
any Affiliate;



c.
a violation of applicable business ethics policies or business policies of the
Company or any Affiliate; or



d.
any other occurrence determined by the Committee.

The Company’s right to require forfeiture must be exercised not later than 90
days after the Company acquires actual knowledge of such an activity but in no
event later than twelve months after your Termination of Employment. Such right
shall be deemed to be exercised upon the Company’s mailing written notice of
such exercise to your most recent home address as shown on the personnel records
of the Company. In addition to requiring forfeiture as described herein, the
Company may exercise its rights under this Section 3 by terminating the
Restricted Stock Units awarded under this Agreement.
If you fail or refuse to forfeit the cash and/or shares of Common Stock demanded
by the Company (the number of such shares of Common Stock as may be adjusted for
any events described in Section 3.4 of the Plan), you shall be liable to the
Company for damages equal to the number of Shares demanded times the highest
closing price per share of the Common Stock during the period between the date
of your Termination of Employment and the date of any




--------------------------------------------------------------------------------




judgment or award to the Company, together with all costs and attorneys’ fees
incurred by the Company to enforce this provision.
For purposes of this Section 3, forfeiture of Common Stock shall be effected by
the redemption of such Common Stock in accordance with the Articles of
Association of the Company and to the extent permissible under applicable law.
Notwithstanding the foregoing, this Section 3 shall have no application
following a Change of Control, nor shall the Company’s Incentive Compensation
Forfeiture Policy apply following a Change of Control to the Restricted Stock
Units awarded pursuant to this Agreement or to any proceeds in respect of such
award.
4.
Change of Control. Notwithstanding anything in Section 2 of this Agreement to
the contrary, if a Change of Control of the Company occurs during the Restricted
Period, then the Restricted Stock Units will become 100% vested upon such Change
of Control, and the Company will issue to you a number of Shares equal to the
number of Restricted Stock Units (including any dividend equivalents described
in Section 5, below) within six weeks following the Change of Control (unless
such Change of Control is not an event described in Section 409A(a)(2)(A)(v) of
the Code and the regulations thereunder (a “Section 409A Change of Control”), in
which case such settlement shall be delayed until the Delayed Payment Date (as
defined below)), provided that no such vesting or issuance shall occur if the
Restricted Stock Units are replaced or continued by a Replacement Award that
satisfies the requirements of Section 10.1(b) of the Plan. In the event that the
Restricted Stock Units are replaced by a Replacement Award and you incur a
Termination of Employment during the two years following a Change of Control by
the Company without Cause or by you for Good Reason, such Replacement Award
shall vest in full and be settled on the Delayed Payment Date. For purposes of
this Agreement, the Delayed Payment Date means the first to occur of: (i) the
date on which you incur a “separation from service” (within the meaning of
Section 409A of the Code), or, if you are a “specified employee” (within the
meaning of Section 409A(a)(2)(B)(i) of the Code) at the time of such “separation
from service,” on the date that is six months following the date of your
“separation from service”; (ii) the originally scheduled vesting date for the
applicable Restricted Stock Units; (iii) the date of your death; and (iv) the
date of a Section 409A Change of Control.



5.
Dividend Equivalents. You are entitled to receive dividend equivalents on the
Restricted Stock Units generally in the same manner and at the same time as if
each Restricted Stock Unit were a Share. These dividend equivalents will be
credited to you in the form of additional Restricted Stock Units. The additional
Restricted Stock Units will be subject to the terms of this Agreement.



6.
Withhold Taxes. You are responsible to promptly pay any Social Security and
Medicare taxes (together, “FICA”) due upon vesting of the Restricted Stock
Units, and any Federal, State, and local taxes due upon distribution of the
Shares. The Company and its Subsidiaries are authorized to deduct from any
payment to you any such taxes required to be withheld. As described in Section
15.4 of the Plan and to the extent permissible under applicable law, you may
elect to have the Company withhold a portion of the Shares issued upon
settlement of the Restricted Stock Units to satisfy all or part of the
withholding tax requirements. You may also elect, at the time you vest in the
Restricted Stock Units, to pay your FICA liability due with respect to those
Restricted Stock Units out of those units. If you choose to do so, the Company
will reduce the number of your vested Restricted Stock Units accordingly. The
amount that is applied to pay FICA will be subject to Federal, State, and local
taxes.



7.
Limitation of Rights. Except as set forth in the Agreement, until the Shares are
issued to you in settlement of your Restricted Stock Units, you do not have any
right in, or with respect to, any Shares (including any voting rights) by reason
of this Agreement. Further, you may not transfer or assign your rights under the
Agreement and you do not have any rights in the Company’s assets that are
superior to a general, unsecured creditor of the Company by reason of this
Agreement.



8.
No Employment Contract. Nothing contained in the Plan or Agreement creates any
right to your continued employment or otherwise affects your status as an
employee at will. You hereby acknowledge that the Company and you each have the
right to terminate your employment at any time for any reason or for no reason
at all.



9.
Amendment to Agreement Under Section 409A of the Code. You acknowledge that the
Agreement and the Plan, or portions thereof, may be subject to Section 409A of
the Code, and that changes may need to be made to the Agreement to avoid adverse
tax consequences under Section 409A of the Code. You agree that following the
issuance of such rules, the Company may amend this Agreement as it deems
necessary or desirable to avoid such adverse tax consequences; provided,
however, that the Company shall accomplish such amendments in a manner that
preserves your intended benefits under the Agreement to the greatest extent
possible.





--------------------------------------------------------------------------------






10.
Agreement. You agree to be bound by the terms and conditions of this Agreement
and the Plan. Your signature is not required in order to make this Agreement
effective.

Accompanying this Agreement are instructions for accessing the Plan and the Plan
Summary (prospectus) from the Administrator’s Internet website or HROC-Stock
Administration’s intranet website. You may also request written copies by
contacting HROC-Stock Administration at 763.514.1500.
HROC-Stock Administration
Medtronic plc
c/o Medtronic, Inc.
710 Medtronic Parkway NE MS LS195
Minneapolis, MN 55432-5604




